DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the blade" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "a blade" in line 2.  It is unclear if this is the same blade as in claim 1 or a different one.
Claim 7 recites the limitation "the template" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is noted this claim cannot be changed to depend from claim 3 which contains the template  as then it would have no antecedent basis for “the at least one actuator”.
Claim 15 recites the limitation "the blade" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "a blade mold" in line 2.  It is unclear if this the same mold as that of claim 15 or a different one.
Claim 19 recites the limitation "a blade component" in line 2.  It is unclear if this is the same blade component as claim 15 or a different one.
Claim 20 recites the limitation "a blade component holder" in line 1 and “a mold” in line 2.  It is unclear if this is the same blade component holder and mold as claim 15 or different ones.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-5, 10, 11, and 13-17 of U.S. Patent No. 11,181,094. Although the claims at issue are not identical, they are not patentably distinct from each other because the only element not taught by claim 17 is the holder positioning the blade component at a fixed orientation to the trailing edge.  It would have been obvious to one of ordinary skill in the art at the time of filing to position the blade component at a fixed orientation to the trailing edge because composites are placed in set(fixed) positions and orientations relative to the edges of the blade to insure stability and to insure the fibers are aligned it the correct orientation to insure the strength of the blade.
Regarding claim 2, see claims 2 and 17, it would have been obvious to one of ordinary skill in the art at the time of filing to include a blade holder configured to hold the blade in a fixed position  relative to the trailing edge since the claims also teach the blade holder and it would have been obvious to combine elements and to position the blade component at a fixed orientation to the trailing edge because composites are placed in set(fixed) positions and orientations relative to the edges of the blade to insure stability and to insure the fibers are aligned it the correct orientation to insure the strength of the blade.
Regarding claims 3 and 4, see claims 1 and 17.  it would have been obvious to one of ordinary skill in the art at the time of filing to include a blade holder configured to hold the blade in a fixed position  relative to the trailing edge since the claims also teach the blade holder and it would have been obvious to combine elements and to position the blade component at a fixed orientation to the trailing edge because composites are placed in set(fixed) positions and orientations relative to the edges of the blade to insure stability and to insure the fibers are aligned it the correct orientation to insure the strength of the blade.
Regarding claim 5, see claims 3 and 17.  it would have been obvious to one of ordinary skill in the art at the time of filing to include a blade holder configured to hold the blade in a fixed position  relative to the trailing edge since the claims also teach the blade holder and it would have been obvious to combine elements and to position the blade component at a fixed orientation to the trailing edge because composites are placed in set(fixed) positions and orientations relative to the edges of the blade to insure stability and to insure the fibers are aligned it the correct orientation to insure the strength of the blade.
Regarding claim 6, see claims 10 and 17.  it would have been obvious to one of ordinary skill in the art at the time of filing to include a blade holder configured to hold the blade in a fixed position  relative to the trailing edge since the claims also teach the blade holder and it would have been obvious to combine elements and to position the blade component at a fixed orientation to the trailing edge because composites are placed in set(fixed) positions and orientations relative to the edges of the blade to insure stability and to insure the fibers are aligned it the correct orientation to insure the strength of the blade.
Regarding claim 7, see claims 11 and 17.  it would have been obvious to one of ordinary skill in the art at the time of filing to include a blade holder configured to hold the blade in a fixed position  relative to the trailing edge since the claims also teach the blade holder and it would have been obvious to combine elements and to position the blade component at a fixed orientation to the trailing edge because composites are placed in set(fixed) positions and orientations relative to the edges of the blade to insure stability and to insure the fibers are aligned it the correct orientation to insure the strength of the blade.
Regarding claim 8, see claims 13 and 17.  it would have been obvious to one of ordinary skill in the art at the time of filing to include a blade holder configured to hold the blade in a fixed position  relative to the trailing edge since the claims also teach the blade holder and it would have been obvious to combine elements and to position the blade component at a fixed orientation to the trailing edge because composites are placed in set(fixed) positions and orientations relative to the edges of the blade to insure stability and to insure the fibers are aligned it the correct orientation to insure the strength of the blade.
Regarding claim 9, see claims 14 and 17.  it would have been obvious to one of ordinary skill in the art at the time of filing to include a blade holder configured to hold the blade in a fixed position  relative to the trailing edge since the claims also teach the blade holder and it would have been obvious to combine elements and to position the blade component at a fixed orientation to the trailing edge because composites are placed in set(fixed) positions and orientations relative to the edges of the blade to insure stability and to insure the fibers are aligned it the correct orientation to insure the strength of the blade.
Regarding claim 10, see claims 15 and 17.  it would have been obvious to one of ordinary skill in the art at the time of filing to include a blade holder configured to hold the blade in a fixed position  relative to the trailing edge since the claims also teach the blade holder and it would have been obvious to combine elements and to position the blade component at a fixed orientation to the trailing edge because composites are placed in set(fixed) positions and orientations relative to the edges of the blade to insure stability and to insure the fibers are aligned it the correct orientation to insure the strength of the blade.
Regarding claim 11, see claims 16 and 17.  it would have been obvious to one of ordinary skill in the art at the time of filing to include a blade holder configured to hold the blade in a fixed position  relative to the trailing edge since the claims also teach the blade holder and it would have been obvious to combine elements and to position the blade component at a fixed orientation to the trailing edge because composites are placed in set(fixed) positions and orientations relative to the edges of the blade to insure stability and to insure the fibers are aligned it the correct orientation to insure the strength of the blade.
Regarding claim 13, see claims 4 and 17.  it would have been obvious to one of ordinary skill in the art at the time of filing to include a blade holder configured to hold the blade in a fixed position  relative to the trailing edge since the claims also teach the blade holder and it would have been obvious to combine elements and to position the blade component at a fixed orientation to the trailing edge because composites are placed in set(fixed) positions and orientations relative to the edges of the blade to insure stability and to insure the fibers are aligned it the correct orientation to insure the strength of the blade.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 11, 12, and 14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Feng et al.(CN 107813509A).
Feng et al. discloses an apparatus for making wind turbine blades comprising a main body portion(21), an arm and a leg(0) which interact with opposite sides of the mold(Figure 2), and a holder which positions a fabric(blade component) parallel to the edge of the blade.(Figure 3)
Regarding claim 2, the component has a flat side(back) and is inserted into the mold.  It is also noted the apparatus is capable of placing a sheet with a flat edge, and the articles does not affect the structure of the apparatus.  
Regarding claim 3, the mold surface is a template configured to receive the blade component.
Regarding claim 11, the mold(template) contacts the fabric along a top edge of the fabric.(Figure 3)
Regarding claim 12, the leg extends vertically from the main body.(Figure 1)
Regarding claim 14, when the main portion is considered the central region where the rolls are located, the portions holding the rolls extending laterally can be a part of the arm and leg.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-6, 8, 9, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. as applied to claim 1 above and further in view of Fujita et al.(US Publication 2018/0361685)
Feng et al does not disclose an actuator.  Fujita et al. discloses an actuator which moves a roll up and down which compresses the component against them old.([0123]-[0124])  It would have been obvious to one of ordinary skill in the art at the time of filing to include a roll with an actuator to press the component against the mold removing air and to have the roll move up and down using an actuator so it can apply even compression all along the mold surface.([0123]-[0124])  
Regarding claim 5, one in the art would appreciate that the composite would need to be compressed all along the mold and thus it would also be directed along the trailing edge of the blade.
Regarding claim 6, while Fujita et al. does not disclose whether the roll would be connected to the bottom of the main portion, it does show the pressing occurs immediately after the composite material is applied to the mold.(Figure 8)  It would have been obvious to one of ordinary skill in the art at the time of filing to connect the roll with the actuator to the bottom surface of the main body since this would allow it to press the composite against the mold immediately after it is applied as shown for example by Fujita et al.(Figure 8)
Regarding claim 8, it would have been obvious to one of ordinary skill in the art at the time of filing to power the actuator via pneumatics since it is well-known and conventional to use pneumatics to power actuators in the actuator art. 
Regarding claim 9, since the actuator controls the roll and the roll is intended to press the composite to the mold, one in the art would appreciate it would be located between the tow edges of the mold.
Regarding claim 15, whether the actuator applies force evenly along the length of the blade component is dependent on the length of the blade component which is not part of the apparatus.  When the blade components applied are as wide as the roll, the actuator would apply force which is evenly distributed over the length of the blade component.
Regarding claim 17, since the purpose of the actuator is to press the roll against the composite to press it into contact with the mold, the blade component would be between the actuator and the mold.  
Regarding claim 18, the component has a flat side(back) and is inserted into the mold.  It is also noted the apparatus is capable of placing a sheet with a flat edge, and the articles does not affect the structure of the apparatus.  
Regarding claim 19, the apparatus has a bar for holding the roll which is considered a storage rack.
Regarding claim 20, the roll of composite(blade holder) contacts the edge of the flange of the mold.(Figure 3)
Claim(s) 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. and Fujita et al. as applied to claims 4 and 15 above, and further in view of Tapia(US Publication 2014/0322023).
The references cited above do not disclose the actuator itself being moveable relative to the main body.  Tapia shows it is known to move the entire tool up and down(Figure 16; [0089])  It would have been obvious to one of ordinary skill in the art at the time of filing to make the entire actuator move up and down relative to the main body to allow it to work on the entire width of the mold as taught by Tapia.[0089]
Allowable Subject Matter
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach or clearly suggest an apparatus for making a wind turbine blade having a main body, an arm and a leg, all made of multiple interconnected struts, a blade component holder, and an actuator which applies even force to the entire length of the blade component wherein the arm is rotatable with respect to the main body portion.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA J MUSSER whose telephone number is (571)272-1222. The examiner can normally be reached 6:45-4:15 M-Th; 6:45-3:15 second Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BARBARA J. MUSSER
Primary Examiner
Art Unit 1746



/BARBARA J MUSSER/            Primary Examiner, Art Unit 1746